                                   Case 9:19-mj-00029-JCL Document 4 Filed 04/04/19 Page 1 of 1

AO 442 (Rev 11/11) Arrest Warrant



                                                   UNITED STATES DISTRICT COURT                                                RECEIVED
                                                                               for the
                                                                                                                          · 1819 APR -a., p J2: IS
                                                                District of Montana
                                                                                                                        us MA 1,~l,hl..~ ::itRVICE
                                                                                                                                MISSOULA.MT
                         United States of America
                                          V.                                     )
                                                                                 )
                                                                                 )
                                                                                           Case No.    MJ-19-2J\-M-JCL                    F,li:o
                               Fabjan Alameti                                    )                                                        APR O~ 2019
                                                                                 )
                                                                                                                                       Clerk U
                                       Defendant
                                                                                 )                                                       OistiJo,District Court
                                                                                                                                             ... Montana
                                                                                                                                             •1111ssou1a

                                                                   ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                 Fabjan Alameti
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                       0    Superseding Indictment          0 Infom1ation         0 Superseding Information             ~ Complaint
0 Probation Violation Petition                        0 Supervised Release Violation Petition           OViolation Notice           O Order of the Court

This offense is briefly described as follows:
     (1) Possession of a Firearm by Unlawful User of a Controlled Substance, in violation of 18 U.S.C. § 922(g)(3); and (2)
     Making False Statements Involving International and Domestic Terrorism, in violation of 18 U.S.C. § 1001.




Date         1/+hoJ
                I
                    q
City and state:              Missoula, Montana                                              Hon. Jeremiah C. Lynch, U.S. Magistrate Judge
                                                                                                           Printed name and title


                                                                              Return

            This warrant was received on (date)                                       , and the person was arrested on (date) 0~ /D?, h.,o[~
at   (city and state)       $((Z,;fw\Arv 1 ,vtr


Date:       0 4 /01.1.   /;z,o,,                                                      --~~~-~
                                                                                       L. -:;.-~(sii~g           officer's signature



                                                                                                           Printed name and title
